IS 44 (Rev. 10/20)

Case 2:21-cv-01370-Mt$Gy Deg VER 1s prigd P3/23/21 Page 1 of 16

The JS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the usc of the Clerk of Court for the

purpose of initiating the civil docket shect.
I. (a) PLAINTIFFS
Erie Insurance a/s/o Sharon Eichner

100 Frie Insurance Place. Frie. PA 16530
(b) County of Residence of First Listed Plaintiff Erie
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Numher)
Douglas G. Aaron, Esquire, 215/561-7000
1628 JFK Blvd., Ste. 810, Philadelphia, PA 19103

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

DEFENDANTS

United States of America - United States Postal Service
1495 Crooked Hill Road. Harrishura. PA 17107
County of Residence of First Listed Defendant Dauphin

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT GF LAND INVOLVED.

NOTE:

Attorneys (If Known)

 

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)
Cy!

U.S. Government
Plaintiff

C] 3 Federal Question
(U.S. Government Not a Party)

[x]2

C] 4 Diversity
(Indicate Citizenship of Parties in Item [1l)

U.S. Government
Defendant

 

IV. NATURE OF SUIT Pisce an “ in One. Box Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

(For Diversity Cases Only)
PTF

(ji
C2

and One Box for Defendant)
PTF

[]4

DEF

[x] 1
C2
O3 O73

Click here for: Nature of S

DEF

[Ja
Lis (Cs
CL] 6

Citizen of This State Incorporated or Principal Place

of Business In This State

Citizen of Another State Incorporated and Principal Place

of Business In Another State

Citizen or Subject of a
Foreign Country

[le

Foreign Nation

ut Code Descriptions.

   

 

[c= eONTRACT.. “TORTS —

T RORFEITURE PENALTY | ~

  

TUBANKRUPTCY

 

110 Insurance PERSONAL INJURY PERSONAL INJURY
120 Marine 310 Airplane C] 365 Personal Injury -
130 Miller Act 315 Airplane Product Product Liability

140 Negotiable Instrument Liability [_] 367 Health Care/
CJ 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaccutical
& Enforcement of Judgment Slander Personal Injury

330 Federal Employers*
Liability

340 Marine

345 Marine Product
Liability

350 Motor Vehicle

355 Motor Vehicle
Product Liability

360 Other Personal
Injury

362 Personal Injury -

Product Liability
[_] 368 Asbestos Personal
Injury Product
Liability
PERSONAL PROPERTY
370 Other Fraud
371 Truth in Lending
L] 380 Other Personal
Property Damage
| 385 Property Damage
Product Liability

151 Medicare Act
152 Recovery of Defaulted
Student Loans
(Excludes Veterans)
[] 153 Recovery of Overpayment
of Vetcran’s Benefits x
[| 160 Stockholders’ Suits
[| 190 Other Contract
195 Contract Product Liability
196 Franchise

 

|] 625 Drug Related Seizure
of Property 21 USC 881
|] 690 Other

422 Appeal 28 USC 158
423 Withdrawal
28 USC 157

375 False Claims Act

376 Qui Tam (31 USC
3729(a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

|_| 470 Racketeer Influenced and

__ OTHER STATUTES

H

 

PROPERTY RIGHTS
820 Copyrights
830 Patent
835 Patent - Abbreviated
New Drug Application

 

  

al

 

 

~ 740 Railway Labor Act

 

 

 

 

840 Trademark Corrupt Organizations
___ LABOR 880 Defend Trade Secrets [7] 480 Consumer Credit
FT70 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
Act 485 Telephone Consumer
| 1720 Labor/Management SOCIAL SECURITY |. Protection Act

 

490 Cable/Sat TV
850 Securities/Commodities/
Exchange

Relations |_| 861 HIA (1395ff)
862 Black Lung (923)

|_| 863 DIWC/DIWW (405(g))

LOI

751 Family and Medical

 

 

463 Alien Detainee
510 Motions to Vacute
Sentence

230 Rent Lease & Ejectment
240 Torts to Land

442 Employment
443 Housing/

 

245 Tort Product Liability Accommodations | 530 General
[_]290 All Other Real Property 445 Amer. w/Disabilities -[_] 535 Death Penalty
Employment Other:
446 Amer. w/Disabilities - 340 Mandamus & Other
Other 550 Civil Rights

448 Education 355 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

Medical Malpractice Leave Act |_| 864 SSID Title XVI |_| 890 Other Statutory Actions
“REAL PROPERTY” "CIVIL RIGHTS | PRISONER PELLMIONS | |790 Other Labor Litigation — [[_] 865 RSI (405¢g)) || 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | 79] Emplovee Retirement | | $93 Environmental Matters
220 Foreclosure 44] Voting Income Security Act RE AL TAX SULT 895 Freedom of Information

 

 

Act
896 Arbitration
899 Administrative Procedure

$70 Taxes (U.S. Plaintiff
or Defendant)
[_] 871 1RS—Third Party

 

    

JIMIMVUIGRATION | 26 USC 7609
462 Naturalization Application
465 Other Immigration

Actions

Act/Review or Appeal of
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

 

 

V. ORIGIN (Place an "X" in One Box Only)

1 Original 2 Removed from O 3. Remanded from cyt Reinstated or CO 5 Transferred from O 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specif) Transfer Direct File

 

Federal Tort Claims Act 28 U.S.C. 1346 et seq
Brief description of cause:

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Doe not cite jurisdictional statutes unless diversity):

Motor vehicle accident involving a Post Office vehicle

 

 

 

VII. REQUESTED IN (-] CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 5,100.19 JURY DEMAND: Lives [JNo
VII. RELATED CASE(S)
IF ANY Bee” TonGE DOCKET NUMBER
DATE AIGNATURE Wed co REG oy
03/22/2021 i

 

FOR OFFICE USE ONLY

    
 

RECEIPT # AMOUNT APPLYIN,

 

JUDGE MAG, JUDGE
Case 2:21-cv-01370-NOSIGEDSUSTESOISTRIETICCURY 23/21 Page 2 of 16
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff-to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 100 Erie Insurance Place, Erie, PA 16530

 

Address of Defendant: 1425 Crooked Hill Road, Harrisburg, PA 17107

 

Place of Accident, Incident or Transaction: S. Whitehall Township, PA

 

 

RELATED CASE, LF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. 1s this case related to property included in an earlier numbered suit pending or within one year Yes No|@
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No|(A/
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No |p
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No |¢/

 

 

 

 

 

 

case filed by the same individual?

I certify that, to my knowledge, the within case [J is / not

‘pending or within one year previously terminated action in
this court except as noted above. r

 

 

 

 

 

 

 

 

 

 

 

 

pare. 03/22/2021 54058
tomnetiyat Nie / Pig wig Attorney LD. # (if applicable)

CIVIL: (Place a ¥ in one category anly) | |
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
Cl 2. FELA CL] 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury CI 3. Assault, Defamation
Ci 4. Antitrust (] 4. Marine Personal Injury

5. Patent L] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations CJ 6. Other Personal Injury (Please specify):
CJ 7. Civil Rights [) 7. Products Liability
(1 8. Habeas Corpus (1 8. Products Liability - Asbestos

9. Securities Act(s) Cases LJ 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
(J 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)
|

I, > counsel ot record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and sts:

 

 

 

 
  
  

 

 

Relief other than monetary damages is sought. § ‘4 i

 

DATE:

"3P a

Pro Se Plaka

 

 

Attorney 1D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliange with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 2:21-cv-01370-MSG Document1 Filed 03/23/21 Page 3 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

E E KD F
Erie insurance a/s/o Sharon Eichner . CIVIL ACTION
Vv. :
United States of America - United States :
Postal Service * - : NO. 2:20-cy-3331

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )
(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits, ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. « )

(d) Asbestos — Cases involving claims for personal injury or property damage from
' "exposure to asbestos. ()

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special ‘
management cases.) ().

(f) Standard Management — Cases that do not fall into any one of the other tracks. ( )

3fa 2/2 02 / Douglas G. Aaron, Esquire Plaintiff

 

 

 

Date Attorney-at-law Attorney for
215/561-7000 215/665-8845 doug@aaronandprince.com
Telephone FAX Number E-Mail Address

(Clv. 660) 10/02
Case 2:21-cv-01370-MSG Document1 Filed 03/23/21 Page 4 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ERIE INSURANCE

A/S/O SHARON EICHNER

100 Erie Insurance Place :

Erie, PA 16530 : CIVIL ACTION
VS. :

UNITED STATES OF AMERICA- : NO.

UNITED STATES POSTAL SERVICE

1425 Crooked Hill Road
Harrisburg, PA 17107

COMPLAINT IN CIVIL ACTION

1. Plaintiff, Erie Insurance ("Erie") is an insurance carrier licensed to conduct
business in the Commonwealth of Pennsylvania, with a place of business located at 100
Erie Insurance Place, Erie, PA 16530..

2. Defendant, United States Postal Service ("USPS") is an agency of the United
States of America and at all times relevant hereto, by and through their employees,
agents or servants, owned, operated and controlled a motor vehicle which was involved
in the accident described below.

3. At all times hereinafter mentioned, Kerry McGuire, was an employee, servant
and/or agent of the defendant, USPS, and was acting within the scope and authority of
her employment with the defendant, USPS.

4. On or about December 20, 2019, plaintiff insured a motor vehicle owned by its
insured, Sharon Eichner, which was lawfully being operated at Americus Drive and
Mosser Drive in S. Whitehall Township, Pennsylvania, when a motor vehicle owned by
Case 2:21-cv-01370-MSG Document1 Filed 03/23/21 Page 5 of 16

defendant, USPS, and negligently and carelessly operated by its employee, McGuire,
caused a motor vehicle accident, causing plaintiff's insured to sustain property damages
and other out of pocket expenses more particularly hereinafter set forth.

5. The aforesaid collision was caused solely as a result of the defendant's
negligence and carelessness in that the defendant, by and through its employee:

a. failed to maintain a proper lookout;

b. failed to yield the right of way;

c. failed to keep an assured clear distance;

d. failed to obey the rules of the road;

e. failed to operate the vehicle at a reasonable rate of speed under the
circumstances;

f. failedto properly apply the brakes;

g. failed to properly apply the parking brake before exiting the vehicle;
h. negligently entrusted their vehicle to an individual who they knew, or
should have known, was incompetent to operate said vehicle; and

i. failed to maintain control of the vehicle at all times material hereto.

6. Solely as a result of the defendants’ negligence and carelessness, plaintiff's
insured's vehicle suffered damage in the amount of $5,100.19 for which plaintiff was
obligated to pay pursuant to) its insurance contract and for which plaintiff is hereby
subrogating against the defendants herein, jointly and severally. An itemization of the

damage is attached hereto as Exhibit "A".
Case 2:21-cv-01370-MSG Document1 Filed 03/23/21 Page 6 of 16

7. Upon information and belief, the matter was submitted for administrative
review on or about November 9, 2020 but the USPS has failed and refused to pay the
claim.

8. The Federal District Court has accordingly obtained jurisdiction of the matter.

9. A claim is hereby being made pursuant to the Federal Tort Claims Act, 28
U.S.C. 1346, et.seq.

10. Venue is properly within the district under 28 U.S.C. section 1402(b), as the
acts complained of occurred in the Eastern District of Pennsylvania.

WHEREFORE, plaintiff demands judgment of the defendants herein jointly and

severally in the amount of $5,100.19 together with interest, costs and fees.

     

DOU S G. AARON, ESQUIRE
Attorney I.D. No. 54058

1628 John F. Kennedy Blvd, Ste 810
Philadelphia, PA 19103

(215) 561-7000

Attorney for Plaintiff

 

Date: March 22, 2021
Case 2:21-cv-01370-MSG Document 1 Filed 03/23/21 Page 7 of 16

VERIFICATION
I, DOUGLAS G. AARON, ESQUIRE, declare under penalty of perjury that the

foregoing is true and correct. Executed on March 22, 2021.

     
  

iJ

Shes ey a me ie
DOUGIAS G. AARORP ESQUIRE
Attorney for Plaintiff

     
   
 
 

 
Case 2:21-cv-01370-MSG Document1 Filed 03/23/21 Page 8 of 16

EXHIBIT “A"

 

 
Case 2:21-cv-01370-MSG Document 1 Filed 03/23/21 Page 9 of 16

 

 

 

 

|
BENNETT LLI Workfile ID: e04ce82a
Full Collision § “° S en CENTER PartsShare: 5GPTXC
u +
ollision Service Specializing with Toyota, Federal ID: XX-XXXXXXX
Infiniti, Jaguar, Land Rover and Maserati
1951 LEHIGH ST, ALLENTOWN, PA 18103
Phone: (610) 437-2678
FAX: (610) 437-7855
Preliminary Supplement 2 with Summary
RO Number: 504686
Written By: Kirk Cements, 605779
Adjuster: HALL, RAMONA, (570) 645-2006 Business
Insured: EICHNER, SHARON Policy #: Q080908323 Claim #: A00002341019-1
Type ofLoss:  Callision Date of Loss: 12/20/2019 11:53 AM Days to Repair: 0
Point of Impact: 03 Right T-Bone (Right
Side)
Owner: Inspection Location: Insurance Company:
EICHNER, SHARON BENNETT COLLISION CENTER ERIE INSURANCE GROUP
4235 CAROLYN DR 1951 LEHIGH ST ALLENTOWN
SLATINGTON, PA 18080 ALLENTOWN, PA 18103 BETHLEHEM
a 7 Repair Facility
(610) 437-2678 Day
VEHICLE
2017 TOYO RAV4 XLE AWD 4D UTV 4-2.5L Gasoline Sequential MPI BLUE
VIN: SJTMRFREVXHJ123650 Interior Color: Mileage In: = 12,271 Vehicle Cut: 2/6/2020
License: GMK 4645 Exterior Color: =. BLUE Mileage Out:

PA Production Date: Condition: Excellent Job #: Keith/Bernie
TRANSMISSION Intermittent Wipers Search/Seek Luggage/Roof Rack
Automatic Transmission Tilt Wheel CD Player Electric Glass Sunroof
4 Wheel Drive Cruise Control Auxiliary Audio Connection SEATS
POWER Rear Defogger Satellite Radio Cloth Seats
Power Steering Keyless Entry SAFETY Bucket Seats
Power Brakes Message Center Drivers Side Alr Bag Reclining/Lounge Seats
Power Windows Steering Wheel Touch Controls Passenger Air Bag WHEELS
Power Locks Rear Window Wiper Anti-Lock Brakes (4) Aluminum/Alloy Wheels
Power Mirrors Telescopic Wheel 4 Wheel Disc Brakes PAINT
Heated Mirrors Climate Contre! , Traction Control Clear Coat Paint
DECOR Navigation System Stabitity Contre! OTHER
Dual Mirrors Backup Camera | Front Side Impact Air Bags Fog Lamps
Privacy Glass Intelligent Cruise Head/Curtain Air Bags Rear Spoiler
Console/Sterage RADIO Hands Free Device Signal Integrated Mirrors
Overhead Console AM Radio Blind Spot Detection California Emissions
CONVENIENCE FM Radio Lane Departure Warning TRUCK
Air Conditioning Stereo ROOF Power Trunk/Gate Release

|
Get live updates at www.carwise.com/e/3JdnVU
2/5/2020 2:43:07 PM 049186 Page t
Case 2:21-cv-01370-MSG Document1 Filed 03/23/21 Page 10 of 16

Preliminary Supplement 2 with Summary

 

RO Number: 504686

2017 TOYO RAV4 XLE AWD 4D UTV 4-2.5L Gasoline Sequential MPI BLUE

 

 

Line Oper Description Part Number Qty Extended Labor Paint
Price $
1 FRONT DOOR
2 Repl RT Door shell Japan built (HSS) 6700142140 1 821.80 48 3.0
3 $01 Add for Clear Coat 1.2
4 Rep! RT Black out tape 759210R030 1 27.44 Incl,
S Repl RT Applique 757550R010 1 36.12 Ind.
6 Repl RT Lower molding Japan built all 7507342021 1 308.15 Indl.
7 $01 Repl RT Water shield Canada built 678310R041 1 21.35 Indl.
8 $01 Repl RT Comer trim 676630R010 1 3.30
9 $01 Repl RT Crash pad 67923-42010 1 36.23
10 # $01 Duplicate OEM seam sealer 1 30.00 1.0
41 $01 R&I RT Striker Japan built 0.2
12 FENDER
13 $02 Bind RT Fender Japan built 09
14 R&I RT Fender liner Japan built 0.4
15 R&I RT Corner molding Japan built 0.1
16 S01 R&I RT Wheel cpng midg Japan Built 0.3
w/o 2 tone
17. ~=FRONT LAMPS
18 R&I RT R&I headlamp assy 0.2
19 S01 Repl Aim headlamps 1 0.5
20 FRONT BUMPER & GRILLE
21 __- R&I R&I bumper cover 1.2
22 REAR DOOR
2 = S01 Rpr RT Outer panel (HSS) $5 2.0
24 Overlap Major Adj. Panel -0.4
25 $01 Add for Clear Coat 0.3
26 Repl RT Lower molding Japan built all 750770R040 1 221.50 0.3
27 R&I RT Handle, outside Japan bullt 0.3
blue metallic
28 R&I RT R&I trim panel 0.4
29 $01 Repl RT Water shield 678410R051 1 17.18 0.1
30 S01 Repl RT Belt molding 757300R030 1 88.21 0.2
31. =# $01 Repl) SPEAKER RIVETS 90269-05034 3 5.85
32 S01 R&I RT R&I door assy 0.9
33 PILLARS, ROCKER & FLOOR
34 =O*® $01 Rpr RT Ctr plr & rocker 30 2.2
35 S01 R&l RT Front sill plate 01
36 S01 R&I RT Rear sill plate w/o hybrid 0.1
37 S01 R&I RT Surround w'strip front door 0.4
38 $01 R&I RT Surround w'strip rear door, 0.4
Japan built w/o hybrid |
39 S01 R&f RT Lwretr pir trim Japan built 0.2
40 $01 R&I RT Upr ctr pir trim Japan bullt 0.2
2/5/2020 2:43:07 PM 049186 Page 2
Case 2:21-cv-01370-MSG Document1 Filed 03/23/21 Page 11 of 16

 

 

° Preliminary Supplement 2 with Summary
RO Number: 504686
2017 TOYO RAV4 XLE AWD 4D UTV 4-2.5L Gasoline Sequential MPI BLUE
gray
41 QUARTER PANEL
42 $02 Bind R&T Quarter panel 13
43 Repl RT Wheel opng midg Japan Built 756050R060 1 134.04 0.4
all
eq * Rep! RT Mud guard rear NOT LISTED 1 46,37 0.2
45 * R&I RT Wheelhouse finer 0.3
46 R&I RT Front plate Ind,
47 $01 R&I RT Quarter glass Toyota Japan 2.2
buiit
48 # S01 Repl URETHANE KIT 1 15.00
49 REAR LAMPS
50 R&I RT Tail lamp 0.3
51 REAR BUMPER
52 Repl] RT Extension w/o foot sensor 521610R020 1 26.86 0.2
53 R&I R&I bumper cover 1.0
54 INFORMATION LABELS
$s S01 Repl RT Alr bag label side air bag 7459678010 1 3.28 0.2
Japan built
56 VEHICLE DIAGNOSTICS
57 * Rep! Post-repair scan 1 100.00 m
58 * Rep! Pre-repair scan 1 100,00 m
59 # Hazardous Waste 1 5.00 X
60 # Flex Agent 1 12.00 T
61 # Cover Car 1 10,00 T 0.2
62 # Restore Corrosion Protection 1 10.00 T 0,1
63 # Clean & Detail For Delivery 1 10.00 T
64 ROOF
65 $01 Bind RT Roof rail 1.0
66 S01 R&I RT Drip molding front 0.3
67 S01 R&I RT Drip molding center Japan 0.3
butle
68 $01 R&I RT Drip melding rear 0.1
69 $01 R&I RT Luggage rack 0.4
70 ~= LEFT GATE
71 S01 R&I Rear spoiler Japan built gray 0.5
72 =# S01 Refn Tint Color (2 stage) 0.5
73 O# S01 Cover Vehicle for Primer 1 10.00 0.3
74 # $01 Refn Color Sand and Buff 1.0
75 Oo# $01 Rustproofing / cavity wax : 1 10.00 0.3
76 0=«Oo# $01 Clean and Re-Tape Molding 1 10.00 0.4
77 # S01 Adhesive removal 1 0.3
7 O# $01 Mask/Rope windshield for paint 1 0.5
79 # $01 BACK TAPE JAMBS PER PNL 2 0.4
| SUBTOTALS 2,119.68 29.7 13.0

 

2/5/2020 2:43:07 PM 049186 Page 3
Case 2:21-cv-01370-MSG Document 1 Filed 03/23/21 Page 12 of 16

RO Number: 504686

2017 TOYO RAV4 XLE AWD 4D UTV 4-2.5L Gasoline Sequential MPI BLUE

2/5/2020 2:43:07 PM

Preliminary Supplement 2 with Summary

 

 

 

 

 

 

 

 

 

ESTIMATE TOTALS

Category Basis Rate Cost $
Parts 2,072.68
Body Labor 29,7 hrs $ $3.00 /hr 1,574.10
Paint Labor 13.0 hrs $ 53.00 /hr 689,00
Paint Supplies 13.0 hrs $ 33.00 /hr 429.00
Miscellaneous 47.00
Subtetal 4,811.78
Sales Tax $ 4,806.78 6.0000 % 288.41
Grand Total 5,100.19
Deductible 500.c0
CUSTOMER PAY 500.00
INSURANCE PAY 4,600.19

049186 Page 4
Case 2:21-cv-01370-MSG Document 1 Filed 03/23/21 Page 13 of 16

RO Number: 504686

Preliminary Supplement 2 with Summary

2017 TOYO RAV4 XLE AWD 4D UTV 4-2.5L Gaseline Sequential MPI BLUE

 

 

 

 

 

 

 

 

 

 

 

 

SUPPLEMENT SUMMARY
Line Oper Description Part Number Qty =— Extended Labor Paint
Price $
3 «* Bind RT Fender Japan built 0.0
4 * Bind RT Quarter panel 00
13 $02 Bind RT Fender Japan built 0.9
42 $02. Bind RT Quarter panel 13
SUBTOTALS 0.00 0.0 2.2
TOTALS SUMMARY
Category Basis Rate Cost $
Parts 0.00
Paint Labor 22hrs @ $ 53.00 /hr 116.60
Paint Supplies 22hrs @ $ 33.00 /hr 72.60
Subtotal 189.20
Sales Tax $189.20 @ 6.0000 % 11,35
Additiona! Supplement Taxes 0.01
Total Supplement Amount 200.56
NET COST OF SUPPLEMENT 200.56
CUMULATIVE EFFECTS OF SUPPLEMENT(S)
Estimate 3,248.79 RAMONA HALL
Supplement S01 1,650.84 Kirk Clements
Supplement S02 200.56 Kirk Clements
Job Total: $ 5,100.19
2/5/2020 2:43:07 PM 049186 Page 5
Case 2:21-cv-01370-MSG Document1 Filed 03/23/21 Page 14 of 16

Preliminary Supplement 2 with Summary

RO Number: 504686
2017 TOYO RAV4 XLE AWD 4D UTV 4-2.SL Gasoline Sequential MPI BLUE

SAR IO OO OG a aOR OOK IO IK

Thank you for taking time to allow us to provide an estimate for you. This estimate is based on our VISUAL
inspection and does not cover parts and/or labor which may have been hidden and be required after the work has
been started. After the vehicle has been disassembled, worn or damaged parts which are not evident upon first
inspection may be discovered. Naturally, this estimate cannot cover such contingencies.

Our process is to disassemble the damaged vehicle and identify all the repairs required to repair your vehicle. Once
that step of the repair process Is completed, we will contact your insurance company for a supplemental reinspection.
After the supplemental reinspection has taken place, the actual time frame of repair can be established to estimate
an approximate GOAL for completion date.

The GOAL for completion date is an estimated time frame based on the estimated repairs. Sometimes unforseen
repair requirements, such as parts required to make wheel alignment specifications, excess volume due to weather
related issues, parts back order delays, etc., may force a repair to take longer than the GOAL for completion date.
Part prices are subject to invoice and can change without notice.

Payment in FULL is required for all repairs and/or services rendered BEFORE we can release your vehicle, unless prior
arrangements have been made.

We provide a LIMITED LIFETIME WARRANTY to you as long as you own the vehicle and we will honor any insurance
company estimate presented to us. This estimate has been prepared for your immediate acceptance.

Thank you,

Jay Cassel

Bennett Collision Center Manager
Phone# 610-437-2678

WAH AA HA A ACH HAR HC RC A HC AE I KK

If going through any insurance company , please remember YOU and only You can make the choice of the repair
facility to repair your vehicle, Make sure the facility has OEM trained technicians and is working for YOUR best interest
NOT the insurance company. Any questions or help with this process please call our collision center we are her to
help you the customer. Thank you!

THIS IS NOT AN AUTHORIZATION TO REPAIR. The vehicle owner must authorize all repairs, Erie Insurance reserves
the right to reinspect all supplements before payment is made. Costs above the appraisal amount may be the
responsibility of the vehicle owner. There is NO requirement to use any specified repair shop. Information regarding
repair facilities which will be able to repair the vehicle for the appraised amount may be available from Erie Insurance

upon request.

2/5/2020 2:43:07 PM | 049186 Page 6
Case 2:21-cv-01370-MSG Document 1. Filed 03/23/21 Page 15 of 16

, Preliminary Supplement 2 with Summary

RO Number: 504686
2017 TOYO RAV4 XLE AWD 4D UTV 4-2.SL Gasoline Sequential MPI BLUE

ANY PERSON WHO KNOWINGLY AND WITH INTENT TO DEFRAUD ANY INSURANCE COMPANY OR OTHER PERSON
FILES AN APPLICATION FOR INSURANCE OR STATEMENT OF CLAIM CONTAINING ANY MATERIALLY FALSE
INFORMATION OR CONCEALS FOR THE PURPOSE OF MISLEADING, INFORMATION CONCERNING ANY FACT
MATERIAL THERETO COMMITS A FRAUDULENT INSURANCE ACT, WHICH IS A CRIME AND SUBJECTS THE PERSON
TO CRIMINAL AND CIVIL PENALTIES.

THE FOLLOWING IS A LIST OF ABBREVIATIONS OR SYMBOLS THAT MAY BE USED TO DESCRIBE WORK TO BE
DONE OR PARTS TO BE REPAIRED OR REPLACED:D=DISCONTINUED PART A=APPROXIMATE PRICE B=BODY
LABOR D=DIAGNOSTIC E=ELECTRICAL F=FRAME G=GLASS M=MECHANICAL P=PAINT LABOR S=STRUCTURAL
T=TAXED MISCELLANEOUS X=NON TAXED MISCELLANEOUS ADJ=ADJACENT ALGN=ALIGN A/M=AFTERMARKET
BLND=BLEND CAPA=CERTIFIED AUTOMOTIVE PARTS ASSOCIATION D&R=DISCONNECT AND RECONNECT
EST=ESTIMATE EXT. PRICE=UNIT PRICE MULTIPLIED BY THE QUANTITY INCL=INCLUDED MISC=MISCELLANEOUS
NON-ADJ=NON ADJACENT O/H=OVERHAUL OP=OPERATION NO=LINE NUMBER QTY=QUANTITY
RECOND=RECONDITION REFN=REFINISH REPL=REPLACE R&I=REMOVE AND INSTALL R&R=REMOVE AND
REPLACE RPR=REPAIR RT=RIGHT SECT=SECTION SUBL=SUBLET LT=LEFT W/O=WITHOUT W/_=WITH/_
#=MANUAL LINE ENTRY *=OTHER [IE..MOTORS DATABASE INFORMATION WAS CHANGED]. **=DATABASE LINE
WITH AFTERMARKET N=NOTES ATTACHED TO LINE NAGS=NATIONAL AUTO GLASS SPECIFICATIONS. OPT
OEM=ORIGINAL EQUIPMENT MANUFACTURER PARTS EITHER OPTIONALLY SOURCED OR OTHERWISE PROVIDED
WITH SOME UNIQUE PRICING OR DISCOUNT.

THE ATTACHED ESTIMATE REPRESENTS AN APPRAISAL OF THE COST OF REPAIR FOR THE VISIBLE DAMAGE TO
THE VEHICLE NOTED AT THE TIME OF INSPECTION NECESSARY TO RETURN THE VEHICLE TO ITS PREDAMAGED
CONDITION. COSTS ABOVE THE APPRAISED AMOUNT MAY BE THE RESPONSIBILITY OF THE VEHICLE OWNER.
THERE IS NO REQUIREMENT THAT THE VEHICLE OWNER USE ANY SPECIFIED REPAIR SHOP. INFORMATION
REGARDING REPAIR FACILITIES WHICH WILL BE ABLE TO REPAIR THE VEHICLE FOR THE APPRAISED AMOUNT IS
AVAILABLE FROM THE INSURANCE COMPANY. IF USED PARTS ARE SPECIFIED, THEY ARE REQUIRED TO BE OF
LIKE KIND AND QUALITY TO THOSE BEING REPLACED. INCIDENTAL CHARGES SUCH AS TOWING, PROTECTIVE
CARE, CUSTODY, STORAGE, DEPRECIATION, BATTERY AND TIRE REPLACEMENT ARE NOTED WHEN APPLICABLE.

2/5/2020 2:43:07 PM 049186 Page 7
Case 2:21-cv-01370-MSG Document 1 Filed 03/23/21 Page 16 of 16

, Preliminary Supplement 2 with Summary

RO Number: 504686
2017 TOYO RAV4 XLE AWD 4D UTV 4-2,5L Gasoline Sequential MPI BLUE

Estimate based on MOTOR CRASH ESTIMATING GUIDE and potentially other third party sources of data. Unless
otherwise noted, (a) all items are derived from the Guide ARM8451, CCC Data Date 02/03/2020, and potentially other
third party sources of data; and (b) the parts presented are OEM-parts. OEM parts are manufactured by or for the
vehicle's Original Equipment Manufacturer (OEM) according to OEM's specifications for U.S, distribution. OEM parts
are available at OE/Vehicle dealerships or the specified supplier. OPT OEM (Optional OEM) or ALT OEM (Alternative
OEM) parts are OEM parts that may be provided by or through alternate sources other than the OEM vehicle
dealerships with discounted pricing. Asterisk (*) or Double Asterisk (**) indicates that the parts and/or labor data
provided by third party sources of data may have been modified or may have come from an alternate data source.
Tilde sign (~) items indicate MOTOR Not-Included Labor operations. The symbol (<>) indicates the refinish
Operation WILL NOT be performed as a separate procedure from the other panels in the estimate. Non-Original
Equipment Manufacturer aftermarket parts are described as Non OEM, A/M or NAGS. Used parts are described as
LKQ, RCY, or USED. Reconditioned parts are described as Recond. Recored parts are described as Recore. NAGS
Part Numbers and Benchmark Prices are provided by National Auto Glass Specifications. Labor cperation times listed
on the line with the NAGS information are MOTOR suggested labor operation times. NAGS labor operation times are
not included. Pound sign (#) items indicate manual entries.

Some 2020 vehicles contain minor changes from the previcus year. For those vehicles, prior to receiving updated
data from the vehicle manufacturer, labor and parts data from the previous year may be used. The CCC ONE
estimator has a list of applicable vehicles. Parts numbers and prices should be confirmed with the local dealership.

The following is a list of additional abbreviations or symbols that may be used to describe work to be done or parts to
be repaired or replaced:

SYMBOLS FOLLOWING PART PRICE:
m=MOTOR Mechanical component. s=MOTOR Structural component. T=Miscellaneous Taxed charge category.
X=Miscellaneous Non-Taxed charge category.

SYMBOLS FOLLOWING LABOR:
D=Diagnostic labor category. E=Electrical labor category. F=Frame labor category. G=Glass labor category.
M=Mechanical labor category. S=Structural labor category. (numbers) 1 through 4=User Defined Labor Categories.

OTHER SYMBOLS AND ABBREVIATIONS:

Adj.=Adjacent. Algn.=Align. ALU=Aluminum. A/M=Aftermarket part. 8ind=Blend. BOR=Boron steel.
CAPA=Certified Automotive Parts Association. D&R=Disconnect and Reconnect. HSS=High Strength Steel.
HYD=Hydroformed Steel. Incl.=Included. LKQ=Like Kind and Quality. LT=Left. MAG=Magnesium. Non-Adj.=Non
Adjacent. NSF=NSF International Certified Part. O/H=Overhaul. Qty=Quantity. Refn=Refinish. Rep!=Replace.
R&I=Remove and Install. R&R=Remove and Replace. Rpr=Repair. RT=Right. SAS=Sandwiched Steel.
Sect=Section. Subl=Sublet. UHS=Ultra High Strength Steel. N=Note(s) associated with the estimate line.

CCC ONE Estimating - A product of CCC Information Services Inc.

The following is a list of abbreviations that may be used In CCC ONE Estimating that are not part of the MOTOR
CRASH ESTIMATING GUIDE:

BAR=Bureau of Automotive Repair. EPA=Environmental Protection Agency. NHTSA= National Highway
Transportation and Safety Administration. PDR=Paintless Dent Repair. VIN=Vehicle Identification Number.

2/5/2020 2:43:07 PM | 049186 Page 8
